Case o-Ly-/slo/f-reg WVoc 440-¢4 Fiedléiézei2z40 Entered Leieéci/20 12iost LU

CIVIL COURT OF THE CITY OF NEW YORK
COUNTY OF QUEENS: PART 52

 

x
NICOLE KATSORHIS, ESQ., TEMPORARY
RECEIVER,
Index No. L&T 52740/2019
Petitioner-Licensor,
-against-
RICHIE RICH RESTAURANT, A.J. SINGH, “XYZ STIPULATION OF
CORP.”, the names set in quotes being fictitious persons SETTLEMENT

or entities with given and/or sumames unknown to
Petitioner in possession of the premises described herein

Respondent-Licensee.
Premises address:
110-19 Atlantic Avenue
Store
Richmond Hill, New York 11418

 

IT IS HEREBY STIPULATED AND AGREED by and between the parties and their
respective counsel that the above captioned action is hereby settled on the following terms and
conditions:

1, Respondents RICHIE RICH RESTAURANT a/k/a RICHI RICH PALACE NY
INC. , A.J. SINGH, AND JARNAIL SINGH (collectively, “Respondents”) hereby appear in this
proceeding by the undersigned counsel and admit and concede the jurisdiction of this Court over
their persons and waive any and all personal jurisdictional defenses they may have with respect
to the instant proceeding.

2. Respondents hereby represent that they are in sole possession of the premises
located at 110-19 Atlantic Avenue, Richmond Hill, New York 11418 (the “Premises”) sought to
be recovered herein and that there are no other persons and/or entities in possession of said
Premises and Respondents further represent that they are not aware of any other persons and/or

561870-12
Case o-Ly-/slo/f-reg WVoc 440-¢4 Fiedléiézei2z40 Entered Leieéci/20 12iost LU

entities having any rights to or claims against said Premises. In addition, (i) Respondents, and
Dhan Singh as an officer of Respondent RICHIE RICH RESTAURANT a/k/a RICHI RICH
PALACE NY INC., represent that (i) Dhan Singh’s occupation of Premises is solely as an
incident of being an officer of Respondent and Dhan Singh does not individually have an
independent right of possession to the Premises, and (ii) Jarnail Singh’s occupation of the
Premises is solely as an incident of being the sole member of Atlantic 111st LLC, the owner of
the Premises, and Jarnail Singh does not individually have any independent right of possession
or use to the Premises.

3. Respondents consent to the entry of a final judgment of possession in the within
proceeding in favor of the Petitioner and against Respondents, granting possession of the
Premises sought to be recovered herein.

4, The final judgment of possession shall provide for a warrant of eviction
(hereinafter “Warrant”} to issue forthwith, with a stay of execution of the Warrant until the date
that is the earlier to occur of: (a) the date any of the Respondents defaults on any term or
provision contained this Stipulation, if any, (b) any “Event of Default” occurs under that certain
Stipulation and Order: (i) Allowing the Claims of MLF3 Atlantic LLC; (ai) Conditionally
Permitting a Discounted Payoff Within Specified Time(s) Set Forth Herein; (iii) Directing the
Sale of the Debtor’s Real Property Located at 110-19 Atlantic Avenue, Richmond Hill, New
York; (iv) Determining Debtor’s Ownership of the Real Property; and (v) Related Relief,
by and among (i) MLF3 Atlantic LLC, (ii) Atlantic 11 1st LLC (the “Debtor”), (iil) Jarnail
Singh, (iv) Satya Kaur, (v) BMSL Management LLC, (vi) A.J. Singh (vii) Richi Rich Palace NY
Inc, a/k/a Richi Rich Restaurant, and (vili} Atlantic Avenue Commons LLC, entered in the
bankruptcy case of In re Atlantic 11 1st LLC, Case No. 19-731379 (rg) pending in the United

States Bankruptcy Court for the Eastern District of New York (the “Bankruptcy Stipulation”), or

561870-12
Case o-Ly-/slo/f-reg WVoc 440-¢4 Fiedléiézei2z40 Entered Leieéci/20 12iost LU

(c) November 27, 2020, whichever is sooner. The final judgment of possession and Warrant
may be issued and entered without further notice to either party.

5. Respondents have not and will not assign, sublet or permit the subject Premises to
be used and/or otherwise occupied by any persons or entities other than itself in the norma!
course of business or occasional business invitees at any time during the pericd of the

aforementioned stay of the execution of the Warrant.

6. Respondents agree to vacate and remove all of its property from said Premises on
or before the expiration of the stay of the execution of the Warrant, and to leave the Premises in a
“broom clean” condition and in the condition as required by the parties’ lease.

7. Respondents agree that any property remaining subsequent to the expiration of the
stay of the Warrant or subsequent to Respondents’ voluntary vacatur prior thereto, shall be
deemed abandoned by them, and may be removed and disposed of by Petitioner at Respondents’
sole cost and expense. Respondents further agree that Petitioner shall bear no liability for any
such removal or disposal of property which is deemed abandoned.

8. Respondents acknowledge and recognize that “TIME IS OF THE ESSENCE” in
their complying with all the terms and conditions of this stipulation, including, but not limited to,
vacating the subject Premises pursuant to this stipulation in a timely manner. Based upon
Respondents’ representations that they will comply with all of the terms and conditions of this
stipulation and will vacate in a timely manner, Petitioner has entered into this stipulation staying
the execution of the Warrant up to and including November 27, 2020.

9. All payments, if any, made by Respondents subsequent to the execution of this
Stipulation shall be deemed payment of use and occupancy and not rent. The parties hereby
terminate their landlord tenant relationship and such relationship shall not be re-established

absent the parties’ execution of a new lease agreement.

561870-12
Case o-Lly-/fslo/f-reg WVoc 2440-¢4 Fiedléizei2z40 Entered Lefeci/20 12iost LU

10. Respondents agree not to make any application or request to this or any other
Court for any further stay in relation to the final judgment of possession, the execution of the
Warrant, or to vacate the final judgment of possession.

11. Respondents’ occupancy during the aforementioned stay of the execution of the
Warrant shall be subject to Respondents’ and Petilioner’s fully complying with all of the terms
and conditions of the terminated and expired lease agreement between Petitioner and
Respondents.

12. In the event that Respondents are in default with any term or provision contained
in this Stipulation and/or fail to vacate the Premises on or before November 27, 2020, RICHIE
RICH RESTAURANT a/k/a RICHI RICH PALACE NY INC. shall be obligated to pay Receiver
monthly use and occupancy (from and after the date that is the earlier to occur of (x) the first
date that any of the Respondents first default under any obligations under this Stipulation or (y)
November 27, 2020) in the sum of $50,000 per month until the date that defaults are fully cured
and the Respondents fully and actually vacate the Premises in the manner required in this
Stipulation.

13. This Court shall retain jurisdiction over this matter. It is expressly agreed as a
condition for entering into this stipulation that the Respondents shall not, under any
circumstances, make any ex parte application to this Court or any other Court. Any applications
to the Court must be made upon prior written forty-eight (48) hours’ notice to (1) Petitioner’s
attommeys by email, with a separate and additional notice to (ii) counscl for MLF3 Atlantic LLC,
Steven 11, Newman, Esq., via email at snewman@katskykorins.com. The parties herein agree
that no orders to show cause may or can be sought in connection with this proceeding unless
prior written notice has been given to Petitioner’s attorneys and to Steven Newman, Esq. and

they be given the opportunity to be present at the time of the application for the order to show

$61870-12
Case o-Ly-/slo/f-reg WVoc 440-¢4 Fiedléiézei2z40 Entered Leieéci/20 12iost LU

cause. This shall in no way be construed as giving Respondents the right to apply for any such
extensions of the execution of the Warrant beyond November 27, 2020.

14. Upon surrendering the Premises, Respondents shall first tum over the keys to the
Petitioner and Respondents shall execute the annexed surrender affidavit(s) indicating that they
have vacated the subject Premises (a copy of the surrender affidavit(s) is annexed hereto as
Exhibit “A”) and then deliver the original surrender affidavit to Petitioner’s counsel with a copy
via emai! to Steven Newman, Esq. at snewman@katskykorins.com.

15. It is specifically understood and agreed by and between the parties that the within
stipulation and the exhibits annexed hereto are the result of extensive negotiations between the
parties. It is understood and agreed that all parties shall be deemed to have drafted these
documents in order to avoid any negative inference by any Court as against the any one party as
the drafter of the documents.

16. No subsequent alteration, amendment, change or addition to this stipulation shall
be binding upon Petitioner and Respondents unless in writing and signed by the party against
whom enforcement of the alteration, amendment, change or addition is sought.

17, This stipulation shall be binding upon the respective parties, their heirs, assigns,

executors, administrators and successors-in-interest to their property.

561870-12
Case o-Lly-/fsolo/-reg WVUoc 2440-¢ Fiedléizei2z0 Entered Lefeci/20 12iost LU

18. _ A facsimile copy, electronically transmitted copy or PDF copy of this stipulation

shall be deemed an original for all purposes. This stipulation may be signed in one or more

counterparts, and all counterparts taken together shall constitute one and the same instrument

Dated: New York, New York
September , 2020

HORING WELIKSON & ROSEN, P.C.

 

By: Donna Levine, Esq.
Attorneys for Petitioner

11 Hillside Avenue

Williston Park, New York 11596
(516) 535-1700

ROSEN & KANTROW, PLLC

 

y: Pred Kantrow
oe csene

38 New Street
Huntington, New York 11743
631 423 8527

561870-12

BERGER, FISCHOFF, SHUMER, WEXLER
& GOODMAN, LLP

 

By: Heath S. Berger, Esq.
Attorneys for Respondents

6901 Jericho Turnpike, Suite 230
Syosset, New York 11791

(516) 747-1136

RICHIE RICH RESTAURANT a/k/a RICHI
RICH PALACE NY INC.

 

By: DHAN SINGH
Its: President and Chief Executive Officer
Case o-Lly-/fsolo/f-reg Voc 2440-¢ Fiedléizei2z0 Entered Lefeci/2U 1t2ioat LU

18. A facsimile copy, electronically transmitted copy or PDF copy of this stipulation

shall be deemed an original for all purposes. This stipulation may be signed in one or more

counterparts, and all counterparts taken together shall constitute one and the same instrument

Dated: New York, New York
September , 2020

HORING WELIKSON & ROSEN, P.C.

 

By: Donna Levine, Esq.
Attorneys for Petitioner

11 Hillside Avenue

Williston Park, New York 11596
(516) 535-1700

ROSEN & KANTROW, PLLC

 

By: Fred Kantrow

Attorneys for Jarnail Singh
38 New Street

Huntington, New York 11743
631 423 8527

361870-12

BERGER, FISCHOFF, SHUMER, WEXLER
& GOODMAN, LLP

 

By: Heath S. Berger, Esq.
Attorneys for Respondents

6901 Jericho Turnpike, Suite 230
Syosset, New York 1179]

(516) 747-1136

RICHIE RICH RESTAURANT a/k/a RICHI
RICH PALACE NY INC.

 

By: DHAN SINGH
Its: President and Chief Executive Officer
Case o-Lly-/fslo/f-reg WVoc 2440-¢ Fiedléizei2z0 Entered Lefec/2U 1t2iost LU

18. A facsimile copy, electronically transmitted copy or PDF copy of this stipulation

shall be deemed an original for all purposes. This stipulation may be signed in one or more

counterparts, and all counterparts taken together shall constitute one and the same instrument

Dated: New York, New York
September , 2020

HORING WELIKSON & ROSEN, P.C.

 

By: Donna Levine, Esq.
Attorneys for Petitioner

11 Hillside Avenue

Williston Park, New York 11596
(516) 535-1700

ROSEN & KANTROW, PLLC

 

By: Fred Kantrow

Attorneys for Jarnail Singh

38 New Street

Huntington, New York 11743
631 423 8527

$61870-12

BERGER, FISCHOFF, SHUMER, WEXLER
& GOODMAN, LLP

 

By: Heath S. Berger, Esq.
Attorneys for Respondents

6901 Jericho Turnpike, Suite 230
Syosset, New York 11791

(516) 747-1136

RICHIE RICH RESTAURANT a/k/a RICHI
RICH PALACE NY INC.

By: DHAN SINGH
Its: President and Chief Executive Officer
Case o-Ly-/slo/f-reg WVoc 440-¢4 Fiedléiézei2z40 Entered Leieéci/20 12iost LU

EXHIBIT “A”

SURRENDER AFFIDAVIT

STATE OF NEW YORK i)
7 88.:
COUNTY OF QUEENS }

DHAN SINGH, as President and Chief Executive Officer of RICHIE RICH
RESTAURANT a/k/a RICHI RICH PALACE NY INC. (“Richi Rich”), the sole occupant of the
building known as 110-19 Atlantic avenue, Richmond Hill, New York 11418 (the “Premises”),
being duly swom, deposes and says:

l. Richi Rich has vacated the Premises on the day of November, 2020, and

hereby voluntarily surrenders possession of same to Nicole Katsorhis, Esq., Temporary Receiver
(“Owner”).

2, The Premises is unoccupied and is free of all other occupants and there are no
other persons and/or entities having any rights to or claim against said Premises or in possession
of said Premises.

3. We have removed ail our personal property and hereby abandon any property
remaining in the Premises.

4. We hereby release and discharge the Owner and MLF3 Atlantic LLC, their
respective predecessors and successors-in-interest, including all shareholders, assigns, parmers,
officers, directors, and any other person or entity which may now or hereafter have a direct or
indirect equitable or beneficial interest in these premises, from any liability or responsibilities to
us, and from any claims or damages which we may have in connection with the premises or
arising out of our occupancy, including but not limited to, any claims that we have vacated the
Premises by any other than voluntary surrender of possession.

RICHIE RICH RESTAURANT a/k/a
RICHI RICH PALACE NY INC,

 

By: DHAN SINGH
Its: President and Chief Executive Officer

Sworn to before me this
day of , 2020

 

NOTARY PUBLIC

561870-12
